[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                    MEMORANDUM RE: MOTION TO DISMISS
This is a Dram Shop case in which the Plaintiff claims to have been assaulted by an intoxicated patron. The Defendant has filed this Motion to Dismiss claiming that the notice requirement under C.G.S. 30-102 was defective in that it failed to name the person to whom the intoxicating liquor was sold. CT Page 8464
There is little authority on this issue other than the decision of Judge Corrigan in Kirby v. Rusty Nail Cafe of BristolInc., 40 Conn. Sup. 331 (1985), who denied a Motion to Dismiss in a similar situation to the instant one. The court held that even when the literal notice requirements have not been met it should not grant the Motion to Dismiss unless the defendant was misled or hampered by the defect. Although the defendant argues that it was hampered by this omission, this Court can not find that "as a matter of law that the defendant has been hampered or misled so as to cause patent defect". 40 Conn. Sup. at 332.
Therefore, the Defendant's Motion to Dismiss is denied.
PELLEGRINO, J.